UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended February 28, 2010 []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 000-51716 (Commission File Number) CLEAN POWER TECHNOLOGIES INC. (Exact name of registrant as specified in its charter) Nevada 98-0413062 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Unit 7(W) E-Plan Industrial Estate New Road, New Haven, East Sussex, UK BN90EX (Address of principal executive offices) (Zip Code) + 44 1273-516013 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes []No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. Yes []No [] APPLICABLE ONLY TO CORPORATE ISSUERS 79,605,942 common shares outstanding as of April 19, 2010 Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 2 CLEAN POWER TECHNOLOGIES INC. TABLE OF CONTENTS Page PART I – Financial Information Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4T. Controls and Procedures 7 PART II – Other Information Item 1. Legal Proceedings 7 Item 1A. Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3. Defaults Upon Senior Securities 8 Item 4. Removed and Reserved 8 Item 5. Other Information 8 Item 6. Exhibits 9 Signatures 13 i PART I ITEM 1.FINANCIAL STATEMENTS The accompanying unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q and Article 210 8-03 of Regulation S-X.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.All such adjustments are of a normal recurring nature.Operating results for the three and six month periods ended February 28, 2010, are not necessarily indicative of the results that may be expected for the fiscal year ending August 31, 2010.For further information refer to the audited financial statements and footnotes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended August 31, 2009. Page Unaudited Consolidated Financial Statements Consolidated Balance Sheets F-2 Consolidated Statements of Operations and Comprehensive Loss F-3 Consolidated Statements of Cash Flows F-4 to F-5 Notes to Unaudited Consolidated Financial Statements F-6 to F-33 3 CLEAN POWER TECHNOLOGIES INC. (A Development Stage Company) INTERIM CONSOLIDATED FINANCIAL STATEMENTS February 28, 2010 (Stated in US Dollars) (UNAUDITED) F-1 CLEAN POWER TECHNOLOGIES INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS (Stated in U.S. Dollars) (Unaudited) ASSETS February 28, August 31, Current Cash $ $ Amounts Receivable Prepaid expense Plant and equipment Deferred financing costs, net of accumulated amortizationof $153,575 and $107,705 as ofFebruary 28, 2010 and August 31, 2009, respectively Total Assets $ $ Liabilities and Stockholders' Deficiency Current Accounts payable and accrued liabilities $ $ Accounts payable – related party Prepaid deposit Wages payable - Wages payable - related party Loan payable - Stock option liability Total current liabilities Due to related party Secured convertible notes payable - including $102,594 accrued interest Embedded derivative liability Warrant liability Total Liabilities Stockholders' Deficiency Preferred stock:100,000,000 Class "A"preferred shares authorized with zeroshares outstanding;100,000,000 Class "B"preferred shares authorized with zero shares outstanding; - - Common Stock, $0.001 par value: 350,000,000 shares authorized; 79,580,942 and 72,220,695 shares issued and outstanding at February 28, 2010 and August 31, 2009, respectively. Additional paid in capital Accumulated other comprehensive loss ) ) Accumulated deficit during the development stage ) ) Total Stockholders' Deficiency ) ) Total Liabilities and Stockholders' Deficiency $ $ SEE ACCOMPANYING NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS F-2 CLEAN POWER TECHNOLOGIES INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Stated in U.S. Dollars) (Unaudited) Three months ended February 28, Six months ended February 28, May 12, 2006 (Date of Inception) to February 28, Expense Depreciation $ Office and administration Organization costs - Research and development Foreign exchange loss (gain) - Change in Valuation of Stock Option Liability ) ) Professional fees Salaries and consulting fees Directors' fees - Administrator fees - (Loss) from operations ) Other income and expense: Interest expense ) Derivative income (expense) Deferred financing amortization costs ) Total other income (expense) ) Net income (loss) for the period ) Other comprehensive loss: Unrealized foreign exchange on transactions ) Comprehensive gain (loss) for the period $ ) $ ) $ ) $ ) $ ) Basic and diluted(loss) per share $ ) $ ) $ ) $ ) Basic and diluted weighted average number of shares SEE ACCOMPANYING NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS F-3 CLEAN POWER TECHNOLOGIES INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Stated in U.S. Dollars) (Unaudited) Six months ended February 28, May 12, 2006 (Date of Inception) to February 28, 2010 Cash flows from operating activities: Net income (loss) $ ) $ ) $ ) Adjustments to reconcile net income (loss) to cash used in operating activities: Depreciation Change in valuation of stock option liability ) Amortization of debt discount Amortization of deferred financing costs Interest accrued on debt Interest accrued on senior convertible notes Derivative (income) expense ) ) ) Issuance of common stock for professional services - - Issuance of common stock for director services - Issuance of common stock for consulting services - - Issuance of common stock for prior period salary - - Issuance of common stock for administrative services - - Issuance of common stock for R&D - Issuance of stock award for consulting services - - Stock-based compensation Changes in assets and liabilities: Amounts Receivable ) ) ) Prepaid expenses and other current assets ) ) Prepaid deposit - Accounts payable and accrued expense Net cash used in operating activities: ) ) ) Cash flows from investing activities: Acquisition of plant and equipment ) ) ) Cash acquired from business combination - - Net cash used in investing activities: ) ) ) Cash flows from financing activities: Proceeds from issuance of senior convertible notes - - Proceeds from issuance of common stock Proceeds from loan - - Repayment of loan ) - ) Due to related party Net cash provided by financing activities: Effect of foreign exchange on transactions ) ) ) Net increase (decrease) in cash ) Cash at beginning of period - Cash and cash equivalents at end of period $ $ $ SEE ACCOMPANYING NOTES TO THE INTERIM CONSOLIDATED FINANCIAL STATEMENTS F-4 CLEAN POWER TECHNOLOGIES INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (Stated in U.S. Dollars) (Unaudited) Six months ended February 28, May 12, 2006 (Date of Inception) to February 28, 2010 Supplemental schedule of cash flows: Cash paid during the period for interest $
